Case 6:21-cv-01317-RBD-DCI Document 1-1 Filed 08/13/21 Page 1 of 3 PagelD 16
Filing # 127129672 E-Filed 05/19/2021 02:38:21 PM

IN THE CIRCUIT COURT, EIGHTEENTH
JUDICIAL CIRCUIT, IN AND FOR
BREVARD COUNTY, FLORIDA

CASE NO.:
DIVISION:

PATRICK MARSHALL,

Plaintiff,

WALMART STORES EAST, L.P.

Defendant.
/ :
COMPLAINT AND DEMAND FOR JURY TRIAL

 

The Plaintiff, PATRICK MARSHALL, by and through undersigned counsel, sues ‘ *
Defendant, WALMART STORES EAST, L.P., and alleges:

I. This is an action for damages in excess of $30,000.00.

2. At all times hereto, Plaintiff, PATRICK MARSHALL, was a resident of Cocoa, *s
Brevard, County, Florida and was over the age of majority.

3. At all times material to, Defendant, WALMART STORES EAST, L.P. was a
Foreign Profit Corporation with its principal address at 708 SW 8'" Street, Bentonville, AR
72716, but was licensed to do business in the State of Florida and was doing business in Brevard
County, Florida in that they operated a store in same.

4. At all times material hereto, Defendant, WALMART STORES EAST, L.P., was
conducting business in Brevard County, Florida at a location at 2700 Clearlake Road, Cocoa, FL
32922.

3. Venue is proper in Brevard County as the occurrence giving rise to this cause of

action occurred in Brevard County.
Case 6:21-cv-01317-RBD-DCI Document 1-1 Filed 08/13/21 Page 2 of 3 PagelD 17

6. At all times material hereto, Defendant was in possession of, owned, maintained,
managed, and/or controlled the premises described above.

7. At all times material hereto, on or about August 30, 2020, Plaintiff, PATRICK
MARSHALL, was a patron and business invitee of the Defendant’s premises as a customer.

8. At all times material hereto, Defendant owed a non-delegable duty to Plaintiff to
warn the Plaintiff of dangerous conditions that Defendant knew of and/or had constructive
knowledge of and to take action to remedy said dangerous conditions.

9. This Defendant had actual or constructive notice of the existence of this aforesaid
wet floor and the transitory foreign substance on the floor of its store and should have taken steps to
remedy the condition or warn plaintiff of its existence. It did neither.

10. The Defendant had actual notice of the unreasonably dangerous condition in that
defendant created, caused, contributed to, and/or assisted in the creation of the dangerous and
-defective condition and transitory foreign substance on the floor. “

li. | The Defendant was on constructive notice of the unreasonably dangerous condition:
caused by this transitory foreign substance because:

(a) The dangerous condition existed for such a length of time that, in the exercise of
ordinary care, Defendant should have known of the condition; or
(b) The condition, to wit, the transitory foreign substance on the floor of this store,
occurred with regularity and was therefore foreseeable.

12. The Defendant breached its aforesaid duties to the Plaintiff by allowing this
unreasonably dangerous condition to exist on its property and/or by failing to warn Plaintiff of its
existence.

13. Plaintiff was walking in the store and slipped and fell, injuring himself.
Case 6:21-cv-01317-RBD-DCI Document1-1 Filed 08/13/21 Page 3 of 3 PagelD 18

14. | There was no sign or warning for any sort of dangerous or defective condition on
the floor. The dangerous and defective condition was caused by the Defendant and/or existed for
sufficient time for the Defendant to have actual and/or constructive notice of such condition to
correct same which Defendant had a duty to do and which the Defendant negligently and
carelessly failed and neglected to do so.

15. As direct and proximate result of the defective and dangerous condition and the
aforesaid negligence of the Defendant, Plaintiff, PATRICK MARSHALL, was caused to slip and
fall onto the floor resulting in bodily injury.

16.  Asaresult, Plaintiff, PATRICK MARSHALL suffered bodily injury and resulting
pain and suffering, disability, mental anguish, loss of capacity for the enjoyment of life, expenses
of hospitalization, medical and nursing care and treatment, loss of earnings, loss of ability to earns
money, and aggravation of a previously existing condition. The losses are permanent and?
continuing within a reasonable degree of medical probability and Plaintiff will suffer the losses «:
in the future.

WHEREFORE, the Plaintiff, PATRICK MARSHALL, demands judgment against ©
Defendant, WALMART STORES EAST, L.P., for damages and costs and a trial by jury of all
issues herein.

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true copy of the foregoing will be furnished to the
Defendant by process server.
FARAH & FARAH, P.A.
s/Jeremy Hill :
Jeremy Hill, Esq. (FBN: 65718)
800 North Magnolia Avenue, Ste. 105
Orlando, FL 32803
Primary Email: Jhill@farahandfarah.com

Secondary Email: tcastaneda@farahandfarah.com
Attorney for Plaintiff
